Case 2:19-cv-04198-RSWL-SS Document 51 Filed 01/22/20 Page 1 of 1 Page ID #:215



   1   Katherine A. Neben (State Bar No. 263099)                      JS6
       kneben@jonesday.com
   2   JONES DAY
       3161 Michelson Drive, Suite 800
   3   Irvine, CA 92612.4408
       Telephone: (949) 851-3939
   4   Facsimile: (949) 553-7539
   5   Attorneys for Defendant
       EXPERIAN INFORMATION SOLUTIONS,
   6   INC.
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   JOANN K. MURRAY,                             Case No. 2:19-cv-04198 RSWL (SSx)
  12                   Plaintiff,                   Hon. Ronald S. W. Lew
  13         v.                                     ORDER GRANTING
                                                    STIPULATION OF DISMISSAL OF
  14   DISCOVER FINANCIAL SERVICES;                 DEFENDANT EXPERIAN
       EQUIFAX INFORMATION                          INFORMATION SOLUTIONS,
  15   SERVICES, LLC; EXPERIAN                      INC. WITH PREJUDICE
       INFORMATION SOLUTIONS, INC.;
  16   AND TRANSUNION, LLC,                         Complaint filed: May 15, 2019
  17                   Defendants.
  18
  19         Pursuant to the stipulation of Plaintiff JoAnn K. Murray and Experian
  20   Information Solutions, Inc., Experian Information Solutions Inc. is dismissed with
  21   prejudice and each party shall bear its own attorneys’ fees and costs.
  22         As no defendants remain, this action is hereby dismissed.
  23         IT IS SO ORDERED.
  24
  25   DATED: 1/22/2020                       s/ RONALD S.W. LEW
  26                                          HON. RONALD S.W. LEW
                                              UNITED STATES DISTRICT JUDGE
  27
  28
                                                                                           ORDER
                                                                 Case No. 2:19-cv-04198 RSWL (SSx)
